Citation Nr: 0335607	
Decision Date: 12/18/03    Archive Date: 12/24/03	

DOCKET NO.  98-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to June 3, 1991, 
for a grant of service connection for service-connected 
disabilities originally described for rating purposes as 
status post patellectomy, chronic synovitis and minimal 
degenerative joint disease, right knee, and as status post 
patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee.  

2.  Entitlement to assignment of a higher evaluation for 
service-connected status post patellectomy, left knee, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to assignment of a higher evaluation for 
service-connected status post patellectomy, right knee, 
currently evaluated as 30 percent disabling.

4.  Entitlement to assignment of a higher evaluation for 
service-connected bilateral knee chronic synovitis and post 
traumatic degenerative arthritis, currently rated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 10, 1965, to 
December 29, 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and October 2000 rating decisions by 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The June 1998 rating decision granted service connection for 
disabilities which were at that time described for rating 
purposes as status post patellectomy, chronic synovitis and 
minimal degenerative joint disease, right knee, and status 
post patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee.  The veteran appealed from the 
effective dates assigned as well as from the disability 
ratings assigned. 

The October 2000 rating decision redescribed the disabilities 
for rating purposes and assigned a separate 20 percent rating 
for bilateral knee chronic synovitis and post-traumatic 
degenerative arthritis.  Since the veteran had already 
initiated and completed an appeal on the two issues involving 
increased ratings for left and right knee disabilities, the 
Board views the issue of assigning a separate rating in 
October 2000 as also being in appellate status.  

The Board notes that the veteran is currently receiving a 
total rating based on individual unemployability due to his 
service-connected disorders.  Notwithstanding, as the veteran 
has not withdrawn his increased evaluation claims, the Board 
must address these issues.  

In January 2002 and April 2003, the RO addressed other claims 
raised by the veteran.  The veteran was notified of these 
determinations that month.  The veteran has not appealed 
these determinations to the Board.  Accordingly, they are not 
before the Board at this time.  

The veteran has withdrawn the right of his representative to 
represent him before the Board at this time.  Accordingly, 
the veteran is unrepresented in his appeal.  


FINDINGS OF FACT

1.  In December 1973, the Board denied a claim of service 
connection for residuals of a left knee injury.

2.  In April 1974, the Board denied a claim of service 
connection for right knee disability.

3.  In July 1984, the veteran petitioned to reopen his 
service connection claims for knee disabilities; although the 
RO denied the request to reopen in July 1984 with notice to 
the veteran in August 1984, the veteran failed to file a 
timely notice of disagreement to initiate an appeal from the 
July 1984 rating decision.

4.  A communication received from the veteran on June 3, 
1991, has been interpreted as a request to reopen his claims 
of service connection for knee disabilities.  

5.  The service-connected status post patellectomy, left 
knee, is productive of symptomatology approximating a 
disability picture similar to severe recurrent subluxation or 
lateral instability.

6.  The service-connected status post patellectomy, right 
knee, is productive of symptomatology approximating a 
disability picture similar to severe recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying a request to reopen 
the veteran's claims of service connection left and right 
knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  The criteria for entitlement to an effective date prior 
to June 3, 1991, for the award of service connection knee 
disabilities which were described for rating purposes as 
status post patellectomy, chronic synovitis and minimal 
degenerative joint disease, right knee, and status post 
patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee, have not been met.  38 U.S.C.A. 
§§ 5107, 5110; (West 2002); 38 C.F.R. § 3.400 (2003).  

3.  The requirements for assignment of a rating in excess of 
30 percent for service-connected status post patellectomy, 
left knee, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 5257, 5259 
(2003).

4.  The requirements for assignment of a rating in excess of 
30 percent for service-connected status post patellectomy, 
right knee, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§  4.7, 4.7(a), Diagnostic Codes 5257, 5259 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, private medical records, and 
extensive statements from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal and, in fact, 
the veteran has specifically indicated he has no additional 
evidence to submit.  

In a July 2001 VCAA letter and in multiple supplemental 
statements of the case, the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the veteran has been 
notified of the laws and regulations that set forth the 
criteria for entitlement to the benefits sought.  The 
discussions in numerous rating determinations, supplemental 
statements of the case, and multiple letters from the RO to 
the veteran have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds the notice requirements of 
the new law and regulation have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

However, in the present case the July 2001 VCAA letter 
correctly informed the veteran that he had one year to submit 
additional evidence.  Moreover, the record shows that the 
veteran has in fact submitted additional evidence since July 
2001.  Therefore, the Board finds no deficiency in the July 
2001 VCAA letter pertaining to the period for submitting 
additional evidence.  The Board therefore finds that it may 
properly proceed with appellate review at this time.   

II.  Earlier Effective Date    

As noted above, the veteran served on active duty for 
approximately one month.  In December 1973, the Board denied 
the claim of service connection for the residuals of a left 
knee injury.  In April 1974, the Board also denied service 
connection for a right knee disability.  

In July 1984, the veteran petitioned to reopen the previously 
denied claim of service connection for a bilateral knee 
disorder based on the submission of new and material 
evidence.  In a July 1984 rating determination, the RO 
determined that new and material evidence had not been 
submitted to reopen this previously denied claim.  The 
veteran was notified of this determination in August 1984.  
The veteran did not appeal this determination to the Board.  
Accordingly, it became the final decision of the VA regarding 
the veteran's claim at that time.  38 U.S.C.A. § 7105(c).

On June 3, 1991, the veteran petitioned to reopen the 
previously denied claim of service connection for a bilateral 
knee disorder.  Additional medical records were obtained 
following this new claim.  In a January 1992 rating decision, 
the RO initially found that no new and material evidence had 
been submitted to reopen the previously denied claim.  
However, in September 1997, following a remand of this case 
in November 1994, the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claim of service connection for a bilateral knee disorder.  
This case was returned to the RO for additional development.  
In a June 1998 rating determination, service connection was 
granted for knee disabilities which were described for rating 
purposes as status post patellectomy, chronic synovitis and 
minimal degenerative joint disease, right knee, and status 
post patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee.  The RO assigned an effective date 
of June 3, 1991, for the grant of service connection for both 
disabilities. 

The veteran has made clear his contention that he believes 
that the grant of service connection for the knee 
disabilities should be effective as of a date in 1972 when he 
first advanced a service connection claim.  He maintains that 
he has never stopped pursuing his claims.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

While acknowledging the veteran's belief that an effective 
date prior to June 3, 1991, is warranted, after reviewing the 
evidence the Board is compelled to conclude that the June 3, 
1991, date assigned by the RO is proper under applicable laws 
and regulations pertaining to the effective dates for awards 
of VA benefits.  The record shows that claims for knee 
disabilities were denied at various times over the years.  It 
appears that the most recent final denial was a July 1984 
rating decision.  The record includes a copy of an RO letter 
to the veteran dated August 2, 1984, which informed him of 
the denial of his claim.  On the back side of the letter, the 
veteran's appellate rights were explained, including the 
necessity of filing a notice of disagreement within one year 
if he wished to appeal the denial to the Board.  However, 
there is no correspondence received from the veteran within 
the one year period after August 2, 1984, which expresses 
disagreement with the RO's denial.  By statute, the veteran's 
claim therefore became final.  38 U.S.C.A. § 7105(c).  

Although a claim may be final, Congress has established a 
means of reopening a claim.  Specifically, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  The 
record shows that a letter from the veteran addressing his 
knee disorders was date-stamped as received at the RO on June 
3, 1991.  Although it does not appear that this letter 
expressly indicated a wish to reopen the knee claims, the RO 
has nevertheless found that this communication was a request 
to reopen.  The veteran's service connection claims for knee 
disabilities were subsequently granted, and June 3, 1991, was 
assigned as the effective date for the grant of service 
connection.  Under applicable laws and regulations by which 
the Board is bound, there is simply no legal basis for 
finding that an earlier effective date is warranted.  

It is important to note that the RO's eventual June 1998 
rating which awarded service connection was based in large 
part on medical opinions included in a report of a February 
1998 examination.  In other words, the eventual grant was 
based on evidence which did not even exist at the time of 
prior denials.  The Board has carefully considered the 
veteran's contentions regarding his case, including his 
recent statements to the Board.  The Board does not dispute 
the veteran's contention that he had a bilateral knee 
disorder prior to June 3, 1991.  This is not the issue before 
the Board at this time.  The fact that the Board directed the 
RO to review the veteran's claim under a de novo basis (based 
on the receipt of new and material evidence) does not provide 
a basis to conclude that the prior final decision in this 
case can be ignored in determining the effective date of this 
claim.  

The veteran has made reference to language in the September 
Board remand to the effect that the RO "must readjudicate the 
claims without regard to the finality of the July 1984 RO 
decision, based on all evidence, both new and old."  This 
instruction by the Board does not provide a basis to award 
the veteran service connection for this disorder prior to 
July 1984.  It was simply an instruction by the Board to 
alert the RO to the need to review the entire record under a 
merits analysis since the Board had reopened the claim.  The 
Board was attempting to ensure that the RO reviewed all 
pertinent evidence of record, not just evidence received 
since the prior denial.  This instruction by the Board does 
not in any manner provide a basis for ignoring the express 
statutory criteria for establishing the effective date for 
the eventual award of service connection.  

In sum, the clear preponderance of the evidence is against 
entitlement to an effective date prior to June 3, 1991, for 
the grant of service connection. 

III.  Higher Ratings for Status Post Patellectomy, Right 
Knee
and Status Post Patellectomy, Left Knee.

Turning to the issues of entitlement to assignment of higher 
ratings for the veteran's service-connected status post 
patellectomy, right knee, and status post patellectomy, left 
knee, the Board notes that disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's service-connected status post 
patellectomy, right knee, and status post patellectomy, left 
knee, under the provisions of Diagnostic Codes 5259 and 5257.  
Code 5259 provides for a 10 percent rating for cartilage, 
semilunar, removal, symptomatic.  This is the highest rating 
available under Code 5259.  Under Code 5257, a rating of 30 
percent is assigned for severe recurrent subluxation or 
lateral instability.  A 30 percent rating is the highest 
available under Code 5257.  

Review of the record, to specifically include the RO's 
discussion of these issues in a January 2002 supplemental 
statement of case makes it clear that the RO has rated these 
two knee disabilities by analogy to Code 5257 and found the 
disabilities to be severe.  Hence, a 30 percent rating has 
been assigned, effective from June 3, 1991.  The medical 
evidence in this case supports a finding of disability which 
can be viewed by analogy to severe recurrent subluxation or 
lateral instability.  The Board therefore finds no basis to 
disturb the 30 percent rating assigned by the RO for each 
knee under Code 5257.  However, as noted above, this is the 
highest rating available under Code 5257.  There is therefore 
no basis for assigning a higher rating for the knee 
symptomatology viewed by analogy to instability and rated 
under Code 5257.  

Moreover, as the end result of the RO rating actions is that 
a 30 percent rating has been assigned for each knee effective 
to June 3, 1991, the Board is not presented with a situation 
where the highest rating has not been assigned for the entire 
period of service connection.  In other words, since the RO 
has assigned each knee the highest rating available under 
Code 5257 for the entire period covered by the appeal, there 
are therefore no staged ratings for the Board to review.  
Fenderson. 




ORDER

Entitlement to an effective date prior to June 3, 1991, for a 
grant of service connection for service-connected 
disabilities originally described for rating purposes as 
status post patellectomy, chronic synovitis and minimal 
degenerative joint disease, right knee, and as status post 
patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee, is not warranted.  Entitlement to a 
rating in excess of 30 percent for service-connected status 
post patellectomy, left knee, is not warranted.  Entitlement 
to a rating in excess of 30 percent for service-connected 
status post patellectomy, right knee, is not warranted.  To 
this extent, the appeal is denied.


REMAND

Higher Rating for Bilateral Knee Chronic Synovitis
and Post Traumatic Degenerative Arthritis.

In a June 1998 rating decision, service connection was 
granted for knee disabilities which were described for rating 
purposes as status post patellectomy, chronic synovitis and 
minimal degenerative joint disease, right knee, and status 
post patellectomy, chronic synovitis and minimal degenerative 
joint disease, left knee.  

By rating decision in October 2000, the RO separated the 
evaluations as follows:  status post patellectomy of the left 
knee, rated 30 percent disabling; status post patellectomy of 
the right knee, rated 30 percent disabling; and, bilateral 
knee chronic synovitis and post traumatic degenerative 
arthritis, rated as 20 percent disabling.  The matter of 
ratings for the status post patellectomy of the left and 
right knees was addressed in the preceding section of this 
decision.  What remains for consideration is whether a rating 
in excess of 20 percent is warranted for the bilateral knee 
chronic synovitis and post traumatic degenerative arthritis. 

At this point, the Board notes that the RO's assignment of a 
separate rating for bilateral knee chronic synovitis and post 
traumatic degenerative arthritis was based on a precedent 
opinion of VA's General Counsel which held that multiple 
ratings may be provided in certain instances under Codes 5257 
(instability of the knee) and 5003 (arthritis).  
Specifically, the General Counsel noted that "[w]hen a knee 
disorder is already rated under DC [Diagnostic Code] 5257," 
a separate rating may also be assigned where there is also 
arthritis of the knee provided that "the veteran must also 
have limitation of motion under DC 5260 or 5261 . . . "  
VAOPGCPREC 23-97 (July 1, 1997).  

Although the RO initially assigned an effective date of April 
13, 2000, for the 20 percent rating, it subsequently changed 
the effective date to February 2, 1998, based on its finding 
that this was the date that x-ray evidence of arthritis with 
limitation of motion was shown.  The Board must therefore 
consider whether such symptomatology was demonstrated prior 
to that date as well as whether a rating in excess of 20 
percent is warranted. 

After reviewing the claims file, the Board believes 
additional development of the evidence is necessary to ensure 
that there is adequate medical evidence showing the severity 
of the bilateral knee disability to allow for rating based on 
range of motion under Diagnostic Codes 5260 and 5261 with 
consideration given to additional functional loss due to 
pain, weakness, fatigue and incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this regard, the Board notes that several medical reports 
refer to pain on motion, but there is no clear report showing 
at what point there is any additional limitation of motion 
due to such pain.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of his knee 
disabilities.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examination should include range of 
motion studies.  The examiner should also 
report at what point (in degrees) that 
motion is limited by pain, fatigue, 
weakness or incoordination, including 
during flare-ups. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating (or separate 
ratings) are warranted for disability 
which it has described for rating 
purposes as bilateral knee chronic 
synovitis and post traumatic degenerative 
arthritis.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of this remaining issue. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 




